Citation Nr: 0908320	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic 
cervicalgia, status-post cervical laminectomy for stenosis 
(neck disability).

2.  Entitlement to service connection for a back disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently diagnosed as having a neck 
disability that is attributable to his period of active duty.

3.  The Veteran is not currently diagnosed as having a back 
disability that is attributable to his period of active duty.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic cervicalgia, status-post cervical laminectomy for 
stenosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for a 
back disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2004 notice was given prior to the 
appealed AOJ decision, dated in January 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  The Veteran was scheduled for a Travel 
Board hearing at the Oakland RO in November 2007, and failed 
to appear.  There is no evidence that the Veteran attempted 
to show good cause for his failure to appear, nor was a 
request to reschedule received.  Additionally, VA is not 
required to schedule the Veteran for a physical examination 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The Veteran contends that his neck and back disabilities had 
their onset during his period of active duty.  In his May 
2004 application for service connection, he indicated that he 
went to sick call for his back and neck while stationed at 
Camp Pendleton.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The Veteran's service treatment records (STRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to complaints of or treatment for neck or back 
pain.  The Veteran has not alleged an in-service injury to 
his neck or back.  Upon separation medical examination in 
December 1972, the Veteran's spine and other musculoskeletal 
systems were noted to be normal.

Following service, the evidence first shows complaints of 
neck and back pain in 1999.  Following a diagnosis of 
cervical spondylitic stenotic myelopathy, the Veteran 
underwent a cervical laminectomy and foraminotomy on the left 
side in June 1999.  At the time of his surgery and during his 
subsequent follow-ups, the etiology regarding the neck 
disability was not noted, nor had the Veteran reported a 
history of injury or treatment for neck pain in service.  The 
Veteran was first noted to have back pain in October 1999, 
and again, there was no etiology listed as to the likely 
cause of the Veteran's back disability.  

In an August 2000 MRI report, the Veteran was noted to have 
osteophytes in the neck and a small lateral bulge, which 
caused mild neuroforaminal stenosis on the left.  There was 
no formal diagnosis of arthritis of the cervical spine.  In a 
June 2001 VA pain consultation treatment record, the Veteran 
reported the onset of his neck pain was in early 1999.  He 
reported no neck pain prior to that.  He has since sought 
treatment for complaints of neck pain.  In a September 2004 
treatment record, the Veteran was noted to have probable 
myofascial back pain following complaints of low back pain.  

Given the evidence as outlined above, the Board finds that 
the Veteran's currently diagnosed disabilities of the neck 
and back are not attributable to his period of active duty.  
Of note, the record is completely devoid of a clinical 
medical opinion linking the Veteran's current neck and back 
disabilities to service.  The Board appreciates the Veteran's 
assertion that he was treated for back and neck conditions 
while at Camp Pendleton, but the evidence of record 
contradicts the Veteran's statements as his STRs are 
completely devoid of any reference to treatment for the 
above-named conditions.  Further, the evidence of record 
reflects that the Veteran's did not seek treatment for back 
or neck pain until 1999-over 25 years following his 
separation from service.  Although the Veteran was not 
formally diagnosed as having arthritis of the neck, the 
August 2000 MRI report indicated the presence of osteophytes 
in the neck.  These were first found many years following 
discharge from service, and as such, service connection for a 
neck disability on a presumptive basis is denied.  Finally, 
absent a competent medical opinion linking the Veteran's 
current back and neck disabilities to service, service 
connection must also be denied on a direct basis.  


ORDER

Service connection for chronic cervicalgia, status-post 
cervical laminectomy for stenosis is denied.

Service connection for a back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


